ON PETITION FOR REHEARING
PER CURIAM:
The petition urges that the bankruptcy court had no jurisdiction of the Trustee’s counterclaim. Without deciding that question, we held that the bankruptcy court did have authority to transfer the counterclaim to the civil docket of the same district court. Such authority is consistent with “the general purpose * * * of removing whatever obstacles may impede an expeditious and orderly adjudication of cases and controversies on their merits.” Goldlawr v. Heiman, 369 U.S. 463, 466-467, 82 S.Ct. 913, 916, 8 L.Ed.2d 39. Cf. 28 U.S.C.A. §§ 1406 (c), 1506.
It is ordered that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby denied.